DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Pub. No. 2010/0026401, FIGs. 3-8) a terahertz element comprising: a semiconductor substrate (1, paragraph [0078]); a first conductive layer (4) and a second conductive layer (2) each formed on the semiconductor substrate and insulated from each other (by 3, paragraph [0078]); and an active element (90, paragraph [0079]) formed on the semiconductor substrate and electrically connected to the first conductive layer and the second conductive layer (see FIGs. 5B and 6), wherein the first conductive layer includes a first antenna part (70/80) extending along a first direction (left/right in FIG. 3), a first capacitor part (region of 4 associated with 50, paragraph [0104]) positioned offset from the active element in a second direction (up/down in FIG. 3) as viewed in a thickness direction of the semiconductor substrate, and a first conductive part (region of 4 associated with 5, see FIG. 3) connected to the first capacitor part, the second direction being perpendicular to the thickness direction and the first direction, the second conductive layer includes a second capacitor part (region of 2 associated with 50), the second capacitor part being stacked over the first capacitor part while being insulated from the first capacitor part (by 3).
However, the semiconductor art failed to disclose or reasonably suggest the claimed terahertz element particularly characterized by the semiconductor substrate including an exposed part that is exposed from the first capacitor part and the second capacitor part, and the first conductive part has a portion that is spaced apart from the first antenna part in the second direction with the exposed part therebetween as viewed in the thickness direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896